DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Arguments/Remarks and Amendments filed on 05/23/2022.
Claims 8 and 21-25 have been amended, claims 1-7 and 9 have been cancelled, and claims 26-30 have been newly added according to Amendments filed on 05/23/2022. Claims 8, 10-25, and 28 have been further amended and claims 26 and 29 have been cancelled according Examiner’s amendment agreed upon during Examiner-Initiated interview held on 07/08/2022. 
Claims 8, 10-25, 27, 28, and 30 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Usman Khan on 08 July 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 8, 10-25, and 28 are amended and Claims 26 and 29 are cancelled 
by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Usman Khan on 07/08/2022. The Examiner's amendment includes amending the independent claims 8 and 23-25 to incorporate dependent claims 26 and 29 in order to overcome the 35 U.S.C. 101 and 35 U.S.C. 103 rejections.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 8 as follows:
(Currently Amended by Examiner’s Amendment) A market liquidity incentive system for an electronic financial exchange comprising:
a memory with a counter for each of a plurality of market participants; and 
a processor coupled to the memory and configured to: 
select market data for resting shares on a book for the electronic financial exchange for one or more selected times during a selected period, the market data comprising order data for resting shares, including a total number of resting shares from one or more orders of one or more financial instruments from each of one or more participants and corresponding prices for the resting shares, and best bids to buy and best offers to sell for the one or more financial instruments; 
for each selected time, analyze the order data and the best bids to buy and best
offers to sell and increment a counter value of the counter by a selected value for each market participant that has the greatest total number of resting shares from one or more orders for a particular financial instrument at the financial instrument’s best bid to buy or best offer to sell;
analyze the counter values assigned to each market participant for the selected
period to determine the market participant that has a highest counter value in the selected period, 
select the market participant that has the highest counter value in the selected 
period to be the market participant eligible for a reward; 
communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data
determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by:
identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and
identifying the tier level of the particular financial instrument based on the class type; [[and]]
apply the reward to the selected market participant; and
transmit the order data to a routing device that disseminates the order data to a remote device for display by the remote device.

Please amend claim 10 as follows:
10. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to increment , the processor is configured to increment the counter value by a total number of resting shares from the one or more orders for the particular financial instrument that were at the financial instrument’s best bid to buy or best offer to sell at the selected time.

Please amend claim 11 as follows:
11. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to increment , the processor is configured to increment 

Please amend claim 12 as follows:
12. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the counter values assigned to each market participant, the processor is configured to compare 

Please amend claim 13 as follows:
13. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the best offers to sell, the processor is configured to compare the best offers to sell for the selected time.

Please amend claim 14 as follows:
14. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein the selected time comprises at least one of a time, a time point, a time increment, and a one-second time increment.

Please amend claim 15 as follows:
15. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein the selected time is during a trading day.

Please amend claim 16 as follows:
16. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein the selected time is at least one of a randomized time and a non-randomized time.

Please amend claim 17 as follows:
17. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein the selected period comprises at least one of a trading day, the trading day with regular trading hours, the trading day with extended trading hours, the trading day with auction hours, a week with one or more trading days, a month with one or more trading days, an hour, multiple hours, and a period with respect to trades.

Please amend claim 18 as follows:
18. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein the processor is configured to limit best bid or offer (BBO) data for the selected financial instruments, the BBO data comprising best bid to buy data and/or best offer to sell data
    PNG
    media_image1.png
    2
    2
    media_image1.png
    Greyscale
.

Please amend claim 19 as follows:
19. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the order data and the best bids to buy and the best offers to sell, the processor is configured to analyze the best bid or offer (BBO) data for only best bids to buy.

Please amend claim 20 as follows:
20. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the order data and the best bids to buy and the best offers to sell, the processor is configured to analyze the best bid or offer (BBO) data for only best offers to sell.

Please amend claim 21 as follows:
21. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the order data, the processor is configured to analyze 

Please amend claim 22 as follows:
22. 	(Currently Amended by Examiner’s Amendment) The system of claim 8, wherein to analyze the order data, the processor is configured to analyze 

Please amend claim 23 as follows:
23. 	(Currently Amended by Examiner’s Amendment) A market liquidity incentive system comprising:
a memory with a counter for each of a plurality of market participants; and 
a processor coupled to the memory and configured to: 
select market data for resting shares on an electronic financial exchange’s book
for one or more selected times during a selected period, the market data comprising order data for resting shares, including a total number of resting shares from one or more orders of one or more financial instruments from each of one or more participants and corresponding prices for the resting shares, and best bids to buy and best offers to sell for the financial instruments; 
for each selected time, analyze the order data and the best bids to buy and best
offers to sell and increment a counter value of a counter for a market participant by a selected value for each market participant that has a greatest total number of resting shares from one or more orders for a particular financial instrument at a financial instrument’s best bid to buy or best offer to sell; 
analyze the counter values assigned to each market participant for the selected
period to determine the market participant that has a highest counter value in the selected period; 
select the market participant that has the highest counter value in the selected
period to be the market participant eligible for a reward; 
communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data;
determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by:
identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and
identifying the tier level of the particular financial instrument based on the class type; [[and]]
apply the reward to the selected market participant; and
transmit the order data to a routing device that disseminates the order data to a remote device for display by the remote device.

Please amend claim 24 as follows:
24. 	(Currently Amended by Examiner’s Amendment) A market liquidity incentive method executed by at least one processor of an electronic financial exchange, the method comprising:
selecting market data for resting shares on a book for the electronic financial exchange for one or more selected times during a selected period, the market data comprising order data for resting shares, including a total number of resting shares from one or more orders of one or more financial instruments from each of one or more participants and corresponding prices for the resting shares, and best bids to buy and best offers to sell for the financial instruments;
for each selected time, incrementing a counter value of a counter by a selected value for each market participant that has the greatest total number of resting shares from one or more orders for a particular financial instrument at the financial instrument’s best bid to buy or best offer to sell;
analyzing the counter values assigned to each market participant for the selected period to determine the market participant that has a highest counter value in the selected period; 
selecting the market participant that has the highest counter value in the selected period to be the market participant eligible for a reward;
communicating, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data;
determining a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by:
identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and
identifying the tier level of the particular financial instrument based on the class type; [[and]]
applying the reward to the selected market participant; and
transmitting the order data to a routing device that disseminates the order data to a remote device for display by the remote device.  

Please amend claim 25 as follows:
25. 	(Currently Amended by Examiner’s Amendment) A non-transitory, computer-readable storage medium having instructions stored thereon, that when executed by at least one processor, cause the at least one processor to: 
select market data for resting shares on an electronic financial exchange’s book for one or more selected times during a selected period, the market data comprising order data for resting shares, including a total number of resting shares from one or more orders of one or more financial instruments from each of one or more participants and corresponding prices for the resting shares, and best bids to buy and best offers to sell for the financial instruments; 
for each selected time, increment a counter value of a counter for a market participant by a selected value for each market participant that has a greatest total number of resting shares from one or more orders for a particular financial instrument at a financial instrument’s best bid to buy or best offer to sell;
analyze the counter values assigned to each market participant for the selected period to determine the market participant that has a highest counter value in the selected period; 
select the market participant that has the highest counter value in the selected period to be the market participant eligible for a reward; 
communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data;
determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by:
identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and
identifying the tier level of the particular financial instrument based on the class type; [[and]]
apply the reward to the selected market participant; and
transmit the order data to a routing device that disseminates the order data to a remote device for display by the remote device.

Please cancel claim 26 as follows:
26. 	(Currently Cancelled by Examiner’s Amendment)

Please amend claim 28 as follows:
28. 	(Currently Amended by Examiner’s Amendment) The system of claim [[26]] 8, wherein the identified tier level is a first tier level or a second tier level, the reward amount corresponding to the first tier level is higher than the reward amount corresponding to the second tier level.

Please cancel claim 29 as follows:
29. 	(Currently Cancelled by Examiner’s Amendment)


Allowable Subject Matter
Claims 8, 10-25, 27, 28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 8-25 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 11/23/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/23/2022. The Applicant asserts “While not acceding to the correctness of the rejections, to advance prosecution of this application, Applicant has amended the claims. Applicant submits that the claims, as amended, recite patentable subject matter and are not directed to an abstract idea. For instance, amended independent claim 8 recites a processor that is configured to "communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data; [and] determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data." In addition, the claims recite features that are directed to improvements in computer capabilities. For example, ¶ [0043] of Applicant's specification explains that the claimed "market liquidity incentive system (MLIS) provides an improved system and method for encouraging investors to increase the levels of liquidity in a financial market and/or to create tighter spreads between a best bid to buy a financial instrument and a best offer to sell the financial instrument in the financial market." Claims reciting features that improve computer capabilities are patentable subject matter. Enfish v. Microsoft. 822 F.3d 1327, 1335 (Fed. Cir. 2016).”
The Examiner would additionally like to note that the independent claims, according to Examiner’s amendment entered above, recites “communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by: identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and identifying the tier level of the particular financial instrument based on the class type; apply the reward to the selected market participant; and transmit the order data to a routing device that disseminates the order data to a remote device for display by the remote device.” These limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo” (i.e. utilizing source memory to obtain reward data and transmitting the order data of the to a routing device in order to display the order data via a remote device in order to reward the selected market participant that has the greatest number of resting shares on a book for the electronic financial exchange). Therefore, claims 8, 10-25, 27, 28, and 30 overcome the 35 U.S.C. § 101 rejection and recite patent eligible subject matter.

Claims 8-16 and 18-25 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8,346,652 to Smith in view of U.S. Patent 11,068,979 to Givot and claim 17 rejected in further view of U.S. Patent 8,577,787 to Gatineau in a Non-Final Rejection filed on 11/23/2021. The claims are allowable over the 35 U.S.C. § 103 rejections:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/23/2022. The Applicant asserts “Smith, Givot, and Gastineau do not teach or render obvious the above-noted feature. Smith discloses that "[t]he second component of the matching algorithm rewards those quoting larger sizes at the best price by providing the market participants a pro rata component based on the percentage of the volume of that market participant's quote size with reference to the sum of the total of all quote sizes at the best price (at step 62)." However, Smith is silent and fails to disclose at least the "communicate" and "determine" operations recited in claims 8 and 23-25. Givot and Gastineau fail to cure the deficiencies of Smith.”
The Examiner would additionally like to note that the independent claim, according to Examiner’s amendment entered above, recites “communicate, through a computer network, with a server comprising a data source memory to obtain information indicative of a reward data determine a reward amount of the reward based on a tier level of the particular financial instrument and the reward data by: identifying an instrument identification of the particular financial instrument and a class type associated with the instrument identification; and identifying the tier level of the particular financial instrument based on the class type; apply the reward to the selected market participant; and transmit the order data to a routing device that disseminates the order data to a remote device for display by the remote device.” The Smith, Givot, and Gastineau references do not explicitly disclose the limitations of the invention; specifically selecting a market participant that has the greatest number of resting shares on a book for the electronic financial exchange in order to determine and apply a reward amount according to tier level of the participant, wherein the tier level is according to an identified financial instrument and class type of the participant. This uniquely distinct feature alongside the combination of limitations in independent claims 8 and 23-25 render the claims allowable. Thus, claims 8, 10-25, 27, 28, and 30 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 12, 2022